Title: To James Madison from Samuel Smith, 29 November 1816
From: Smith, Samuel
To: Madison, James



Sir,
Baltimore 29 Novr. 1816

I am requested by Mr. W. G. D. Worthington to join his other friends in Soliciting an appointment Suitable to his State of health, which has been injured by too great application to his duty as Clerk in the Comptroller’s Office.  He wishes a Consulate.  I have written him that there are none in Europe that will be useful to any except a Mercht. now Vacant, but that if Tunis or Tripoli be Vacant, either would Suit, and I would recommend him as every way Capable and worthy of that Office.  But if neither Should be in his power, he would be pleased to be appointed to the Office of a Judge in One of the Territories in Case a Vacancy Should Occur.  He has been a regular Student of law and I have no doubt of his Competency.  It will give me pleasure if Mr. W. Should be Employed  I have the honor to be your most Obedt. Serv.

S. Smith

